Citation Nr: 0428595	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to 
include myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 until April 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in January 2004.  
At that time, a remand was ordered to accomplish further 
development.


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's currently diagnosed heart disability and his recent 
myocardial infarction are causally related to the systolic 
murmur noted in service, or to any other incident of active 
service.


CONCLUSION OF LAW

Heart disease, to include a myocardial infarction, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
1112, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in January 2002 and February 2004 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, which pertains to his 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, the appellant received appropriate notice in January 
2002, prior to the initial denial of his claim.  Thus, 
Pelegrini II has been satisfied here as to the timing of 
notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from the veteran's 
wife and a military acquaintance are associated with the 
claims folder.

In a November 2002 statement, and again at his personal 
hearing in February 2003, the veteran indicated that he had 
been treated by W. F., M.D., L. J. B., M.D., G. R., M.D., 
G.H., M.D., R. M., M.D. and I.A., M.D.  Treatment reports 
from R.M., M.D. and I.A., M.D., are associated with the 
claims file.  Additionally, a response from the Hennessey 
Medical Clinic revealed that W. F. had not practiced medicine 
since 1988 and that treatment reports relating to the 
veteran, dated from 1964 and 1965, had been destroyed.  The 
veteran indicated in his November 2002 statement that he had 
attempted to obtain treatment reports from the remaining 
physicians but had been unsuccessful because some had died 
and left no records.  Others had destroyed their treatment 
reports.  The veteran did submit cancelled checks made out to 
W. M., M.D., and to the Cardiovascular Clinic, dated from 
1977 to 1986.  

In January 2004, the Board remanded this case, in part to 
provide the veteran with another opportunity to identify all 
caregivers for which medical records may still be obtainable.  
However, while the veteran stated at his February 2003 
hearing that he never attempted to procure records from G. 
H., M.D., the veteran did not take the initiative and 
authorize VA to conduct a search for such reports.  To the 
contrary, he has, on multiple occasions, indicated that he 
wished for his appeal to continue with consideration of the 
record as presently constituted.  Indeed, in a February 2004 
communication, the veteran indicated that he had no 
additional evidence to submit.  A subsequent March 2004 
report of contact again reiterated that the veteran wished 
his appeal to continue without the submission of further 
evidence.  Under such circumstances, the Board finds that the 
VA has fulfilled its obligations under the VCAA.  While 
outstanding documentation may possibly exist, the veteran has 
not taken the steps necessary for development to continue.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

If not shown in service, service connection may be granted 
for various chronic diseases, such as arteriosclerotic heart 
disease, if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

Factual background

At the time of his enlistment examination in May 1962, the 
veteran had no cardiovascular abnormality.  His blood 
pressure was 135/70.  He did not indicate any heart problems 
in a report of medical history completed at that time.  In 
that report of medical history he denied chest pain or 
pressure, palpitation or pounding heart, and high or low 
blood pressure.  

At the time of his separation examination in March 1964, the 
veteran's blood pressure was 126/68.  He was found to have a 
systolic murmur heard at the right second intercostal space.  
Such murmur was noted to be physiological.  In a 
contemporaneous report of medical history, the veteran denied 
palpitation or pounding heart and again denied chest pain or 
pressure, and high or low blood pressure.  

Following service, the veteran claimed entitlement to service 
connection for a heart condition in November 2001.  He 
stated, in a subsequent communication, received in March 
2002, that he had participated in "gas tests" during 
military service.  He explained that he had walked through a 
gas-filled tent and took off his gas mask as part of the 
drill.  In another test, he entered the tent unmasked and 
then put his gas mask on.  Following these tests, the veteran 
stood guard outside the tents while they aired out.  The 
veteran remained in proximity to the tent for over two days 
following the tests.  The veteran stated that, in his 
opinion, such exposure to those gases caused his heart 
problems.  

In a November 2002 statement, the veteran indicated that he 
had sought post-service treatment for heart problems as early 
as the 1960s.  Such records could not be obtained.  The 
claims file does contain cancelled checks made payable to W. 
M., M.D., and to the Cardiovascular Clinic, dated from 1977 
to 1986.  

The earliest medical records associated with the claims 
folder are dated in September 1988.  At that time, a routine 
exercise tolerance test performed by I. A., M.D., revealed 
positive ST changes, to include a left bundle branch block.  
The veteran denied any history of chest pains, chest 
tightness, or any symptoms related to coronary artery 
disease.  It was indicated that the veteran was an active 
person, with no history of shortness of breath, orthopnea or 
paroxysmal nocturnal dyspnea.  It was also noted that he had 
no swelling of the legs or feet and denied a history of 
dizziness or syncope.  It was reported as medical history 
that the veteran had had hypertension for several years, but 
had been taken off medication since his blood pressure had 
been under control.  Following physical examination, the 
impressions included "rule out silent ischemic heart 
disease."  A September 1988 echocardiogram demonstrated a 
mildly dilated left ventricle and a thickened annulus.  The 
ejection fraction was "probably 40 - 45" percent.  Thallium 
myocardial imaging with exercise showed no evidence of left 
ventricular ischemia.  A Doppler cardiac imaging test showed 
mild tricuspid regurgitation, and right ventricular systolic 
pressure of about 35.



An exercise test performed at the Oklahoma Cardiovascular 
Institute at St. Anthony Hospital in January 1992 
precipitated a left bundle block.  No diagnoses were rendered 
and it was noted that the veteran had maintained essentially 
the same health and fitness status since his last work-up.  

In June 1994, the veteran presented to S. A., M.D., with 
complaints of atypical chest pain, hypertension and rate-
related left bundle branch block.  Stress testing again 
showed left branch bundle block.  The impressions included 
normal tomographic scan with no evidence of left ventricular 
myocardial scarring or stress induced ischemia.

Another June 1994 private treatment report, written by R. L. 
B., II. M.D., noted symptoms of chest pain and bilateral arm 
numbness beginning 1.5 months prior.  The veteran had no 
recurrence of chest pain, but numbness in both arms 
continued, in an ulnar nerve distribution.  The veteran 
described the episode of chest pain as a sharp pain that 
occurred diffusely across his entire anterior chest.  He also 
had some concomitant neck pain at that time.  He had no pain 
radiating down the arms, but did have numbness.  The pain 
lasted for about 1.5 days and remitted spontaneously.  The 
veteran was quite active and had no exertional pain.  He also 
denied shortness of breath, paroxysmal nocturnal dyspnea or 
orthopnea.  A history of hypertension was noted.  It was also 
noted that the veteran had a systolic ejection murmur.  A 
systolic click had been detected by another physician and was 
felt to be secondary to a mitral valve prolapse.  The veteran 
was also noted to have an elevated cholesterol level.

Following objective examination, R. L. B. II, rendered an 
assessment of solitary nonrecurrent episode of atypical chest 
pain.  The examiner seriously doubted that such pain was 
myocardial in origin.  The examiner agreed that the veteran 
was at risk for heart disease due to his hypertension, age, 
sex and elevated cholesterol.  R. L B. II, believed that the 
veteran's arm numbness was related to a cervical neuropathy 
problem and not to a cardiac condition.  

The veteran presented to St. Anthony Hospital in July 1998 
with complaints of chest and arm pain.  Following physical 
examination, the assessment was gastro-esophageal reflux 
disease.  He was noted to have cardiac risk factors.

In January 2001, the veteran presented to the emergency room 
at Saint Anthony Hospital with complaints of chest pain, 
radiating down his arm and neck.  An electrocardiogram showed 
ST segment changes that were felt to be consistent with a 
diagnosis of an acute evolving myocardial infarction.  The 
veteran was given Retavase and, after two doses, his symptoms 
completely resolved.  The veteran stated that his chest pains 
had been of one-month duration.  He was admitted to the 
intensive care unit.  After further evaluation in January 
2001, the veteran was diagnosed with severe brady arrhythmia 
with complete heart block.  He underwent successful surgical 
implantation of a dual-chamber permanent pacemaker.  

In a May 2002 letter, I.A, M.D., stated that the veteran had 
been under his care since 1988 and has had reduced 
ventricular function, normal coronary arteries, and had a 
pacemaker inserted for compete heart block.  I. A, M.D., 
could not say how long the veteran had experienced 
cardiomyopathy, but noted that his symptoms dated back at 
least as far as 1988.  

In a statement dated in November 2002, Rev. D. E. C. stated 
that he knew the veteran while in the military.  He reported 
that, while assigned to H. Q. Battery of the 2nd Bn 78 
Artillery, he and the veteran participated in training 
exercises involving the testing of a gas mask.  The tests 
involved walking through gas-filled tents without a mask on.  
Rev. D. E. C. stated that the veteran was left to guard the 
tents for more than 48 hours without food or water.  While 
acknowledging that he was not a doctor, Rev. D. E. C. stated 
that, in his opinion, that incident would have had an effect 
on the veteran physically.  

A November 2002 letter from the veteran's wife expressed her 
agreement with the veteran's contentions. 

Private treatment records dated in 2002 and 2003 continue to 
show cardiac symptomatology.  Such records did not address 
the etiology of the veteran's heart disability.  

In a January 2003 letter, R. R. M., M.D., stated that the 
veteran's current heart condition may or may not have been 
related to his military service.  

In his February 2003 substantive appeal, the veteran stated 
that he saw doctors regarding his heart shortly after return 
from service.  

At his February 2003 personal hearing before the RO, the 
veteran again noted his participation in a gas test in 
service.  He elaborated by commenting that the gas was likely 
tear gas, which made his eyes water and his throat burn.  He 
was forgotten at his guard post and as a result was exposed 
to the gases for several days.  The veteran testified that 
after such exercises, he could feel something changing in his 
body.  He stated that he ignored it.  Then, on discharge, a 
heart problem was found.  He was advised to see a private 
doctor as soon as he separated from service.  About one month 
following discharge, the veteran stated that he sought 
medical attention for a heart problem.  The physician he 
visited was W. F.  However, no records from that physician 
could be obtained.  The veteran stated that he saw another 
doctor in the 1960s but he could not recall his name.  

A February 2004 communication from the Cardiovascular Clinic 
indicated that the veteran was last seen at that facility in 
1986.  Records of treatment had been destroyed in 2002.  

The veteran was examined by VA in April 2004.  The veteran 
reported that he began experiencing heart problems in 1972.  
He stated that he was having intermittent chest pain at that 
time.  The veteran also related that he had a heart attack 
three years earlier and received a pacemaker.  He also 
reported that he had hypertension since approximately 1977 
and had been on medication since then.  



After reviewing the veteran's medical records, and following 
a physical examination, the VA examiner in April 2004 found 
that the veteran's myocardial infraction was not related to 
the heart murmur discovered at the time of separation from 
service.  The examiner noted that the murmur was not 
significant enough to require any antibiotic prophylaxis.  
Additionally, it was a physiological murmur, meaning that it 
was not associated with any heart disease at that time.  The 
VA examiner pointed out that the veteran had several risk 
factors for a heart attack, including a family history of 
diabetes, as well as increased cholesterol levels and 
hypertension.  Such factors increased the likelihood of the 
veteran suffering a myocardial infarction.  However, there 
was no medical evidence to establish that the physiological 
heart murmur noted in 1964 in any way led to his heart 
disease or myocardial infarction.   

Analysis

At the outset, the Board has considered whether presumptive 
service connection for heart disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arteriosclerosis 
is regarded as a chronic disease.  However, in order for the 
presumption of incurrence or aggravation in service to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of a 
cardiac disability within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

The Board has also considered additional bases for a grant of 
presumptive service connection in the instant case.  In this 
vein, it is noted that the veteran contends exposure to gas 
during an in-service drill.  It is not clear what type of gas 
was used, although the veteran believed it to be tear gas.  
Because the evidence does not establish exposure to a 
herbicide agent, the presumptive provisions of 38 C.F.R. 
§ 3.309(e) are not for application.  Moreover, the evidence 
does not show exposure to mustard gas or Lewisite and, in any 
event, heart disease is not among the list of qualifying 
chronic disabilities under 38 C.F.R. § 3.316 (2003).  Thus, 
there is no basis for a grant of presumptive service 
connection under any of these theories. 

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Initially, it is noted that the evidence demonstrates a 
current heart disability.  Indeed, the veteran suffered a 
heart attack in 2001 and had a surgical procedure to implant 
a pacemaker.  Thus, the first element of a direct service 
connection claim has been met.

Regarding the second Pond requirement, the evidence does not 
demonstrate heart disease or myocardial infarction during 
service.  It is true that the March 1964 discharge 
examination revealed a systolic murmur, but that murmur was 
found to be physiological.  In other words, as explained by 
the VA examiner in April 2004, the murmur was not associated 
with any heart disease or myocardial infarction at that time.  
No other in-service evidence established any heart problems.  
Indeed, the veteran denied pounding heart and chest pains in 
reports of medical history both at enlistment and at 
separation.  

 Because the evidence of record does not demonstrate in-
service heart disease, as distinguished from a physiological 
murmur, the second element of a service connection claim 
remains unsatisfied and the claim must fail.  

Moreover, the record does not contain a competent medical 
opinion establishing that the veteran's current cardiac 
condition is causally related to any incident of service.  
Indeed, an April 2004 VA examination report contained the 
opposite opinion.  At that time, the VA examiner observed 
that the veteran had been diagnosed with hypertension since 
approximately 1977 and had been on medication since then.  
The examiner did not find that the murmur noted in 1964 
played any role in the development of heart disease because 
it was not related to any such problems at the time it was 
detected.  Further, it was noted that the murmur was 
relatively insignificant because it did not require any 
antibiotic prophylaxis.  

The Board finds the April 2004 VA opinion to be highly 
probative.  First, the examiner stated that he had reviewed 
the veteran's medical records, giving him familiarity with 
the facts at issue.  Moreover, he supported his conclusion 
with a clear rationale.  Finally, it is noted that the claims 
file contains no competent contradictory opinion.  Indeed, a 
January 2003 letter written by R. R. M., M.D., merely notes 
that the veteran's current heart condition "may or may not 
have been related to his military service."  Due to its 
highly equivocal nature, and because no accompanying 
explanation was provided, the January 2003 communication 
cannot be considered a favorable opinion.  Moreover, while a 
November 2002 communication from Rev. D. E. C. attributed the 
veteran's current heart problems to gas testing performed in 
service, that individual has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  Indeed, he 
specifically qualified his remarks by noting that he was 
"not a doctor."  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board further notes that the historical record also fails 
to support the veteran's contention of a causal link between 
his currently diagnosed heart disability and active service.  
Indeed, following separation there is no definitive evidence 
of treatment for a heart condition until 1977, when cancelled 
checks reveal payment to the Cardiovascular Clinic.  While 
the Board acknowledges the veteran's statements to the effect 
that he sought heart treatment beginning in the mid-to-late 
1960s, this fact simply cannot be verified.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for heart disease, to include myocardial 
infarction, is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



